—In a child custody proceeding pursuant to Family Court Act article 6, the petitioner appeals, by permission, from an order of the Family Court, Queens County (Bogacz, J.), dated January 4, 1999, which vacated an order of filiation dated June 30, 1998.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
As conceded by the appellant, on April 29, 1999, a judgment of divorce was entered in favor of the appellant and against the respondent adjudicating the child an issue of the parties’ marriage. Accordingly, the appeal from the order dated January 4, 1999, is dismissed as academic.
The petitioner also purportedly appeals from an order of the Family Court, Queens County, dated June 30, 1998, which dismissed her petition upon her default in appearing at the hearing on the petition. We note that no notice of appeal from this order was filed, and, in any event, no appeal lies from an order entered upon the default of the appealing party (see, CPLR 5511). Ritter, J. P., Thompson, Krausman and Gold-stein, JJ., concur.